                                  Case 2:18-cr-00205-MCE Document 66 Filed 06/19/20 Page 1 of 5

                           1   Kresta Nora Daly, SBN 199689
                               BARTH DALY LLP
                           2   2810 Fifth Street
                               Davis, California 95618
                           3   Telephone: (916) 440-8600
                               Facsimile: (916) 440-9610
                           4   Email: kdaly@barth-daly.com

                           5   Attorneys for Defendant
                               ROZZARI YOUNG
                           6

                           7

                           8                                     IN THE UNITED STATES DISTRICT COURT

                           9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

                          10

                          11   UNITED STATES OF AMERICA,                                Case No. 2:18-CR-00205-MCE

                          12                        Plaintiff,                          STIPULATION REGARDING USE OF
                                                                                        VIDEOCONFERENCING DURING
                          13            v.                                              SENTENCING HEARING AND ORDER
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14   ROZZARI YOUNG,                                           Judge: Honorable Morrison C. England

                          15                        Defendant.

                          16

                          17

                          18                                                     BACKGROUND

                          19            On October 11, 2018 the grand jury returned an indictment charging Rozarri Young with

                          20   violations of 18 U.S.C. § 875(b) – interstate transmission of a threat to injure with intent to extort.

                          21   On August 22, 2019 Ms. Young waived indictment and pled guilty to two violations of 18 U.S.C.

                          22   § 875(b).

                          23            On March 27, 2020, Congress passed the Coronavirus Aid, Relief and Economic Security

                          24   Act (CARES Act). The CARES Act empowered the Judicial Conference of the United Sates and

                          25   Chief District Judges to authorize felony plea and sentencing hearings by video or telephonic

                          26   conference if, because of emergency conditions caused by the Covid-19 pandemic, (1) such

                          27   hearing “cannot be conduct in person without seriously jeopardizing public health and safety,”

                          28   (2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in
                               {00031262}
                                            STIP & ORDER RE VIDEO CONFERENCING        -1-                [Case No. 2:18-CR-00205-MCE]
                                  Case 2:18-cr-00205-MCE Document 66 Filed 06/19/20 Page 2 of 5

                           1   that case cannot be further delayed without serious harm to the interests of justice;” and (3) the

                           2   defendant consents. Id., Pub. L. 116-23 §15002(b)(2), §15002(b)(4).

                           3            On March 29, 2020, the Judicial Conference of the United State made the findings

                           4   required by the CARES Act, concluding that “emergency conditions due to the national

                           5   emergency declared by the President under the National Emergencies Act (50 U.S.C. §1601,

                           6   et seq.) with respect to the Coronavirus Disease 2019 (Covid-19) have materially affected and

                           7   will materially affect the functioning of the federal courts generally.”

                           8            On March 30, 2020, the Chief Judge of this District, per Genera Order 614, also made the

                           9   findings required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of

                          10   Criminal Procedure and felony sentencings under Rule 32 of the Federal Rules of Criminal

                          11   Procedure cannot be conducted in person without seriously jeopardizing public health and

                          12   safety.” Accordingly, the findings of the Judicial Conference and General Order 614 establish

                          13   that sentencing hearings cannot safely take place in person.
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14            In order to authorize pleas by remote means, however, the CARES Act – as implemented

                          15   by General Order 614 – also requires district courts in individual cases to “find, for specific

                          16   reasons, that felony pleas or sentencings in those cases cannot be further delayed without serious

                          17   harm to the interests of justice.” The CARES Act and General Order 614 further require that the

                          18   defendants consent to remote proceedings. Finally, the remote proceeding must be conducted by

                          19   video conference unless “video conferencing is not reasonably available.” In such cases, district

                          20   courts may conduct hearings by telephone.

                          21            The parties hereby stipulate and agree that each of one of the requirements of the CARES

                          22   Act and General Order 614 have been satisfied in this case. They request that the Court enter an

                          23   order making the specific findings required by the CARES Act and General Order 614, so that the

                          24   change of plea in this matter may take place via video-teleconference. Specifically, for the

                          25   reasons set forth below, the parties agree that:

                          26            1.         For the specific reasons detailed below, the sentencing hearing in this case cannot

                          27   be further delayed without serious harm to the interests of justice, given the public health

                          28   restrictions on physical contact and court closures in the Eastern District of California; and
                               {00031262}
                                            STIP & ORDER RE VIDEO CONFERENCING       -2-                  [Case No. 2:18-CR-00205-MCE]
                                  Case 2:18-cr-00205-MCE Document 66 Filed 06/19/20 Page 3 of 5

                           1            2.         The defendant waives her physical presence and consents to remote hearing by

                           2   videoconference.

                           3                                                     STIPULATION

                           4            Plaintiff, the United States of America, by and through its counsel Heiko Coppola, and

                           5   defendant Rozarri Young, by and through her counsel Kresta Daly, hereby stipulate as follows:

                           6            1.         The Governor of the State of California declared a State of Emergency to exist in

                           7   California on March 4, 2020.

                           8            2.         On March 13, 2020 a proclamation declaring a National Emergency was issued in

                           9   response to the Covid-19 pandemic.

                          10            3.         In their continuing guidance, the Centers for Disease Control and Prevention

                          11   (CDC) and other public health authorities have suggested the public avoid social gatherings of

                          12   more than 10 people and practice physical distancing (staying six feet apart) between individuals

                          13   to potentially slow the spread of Covid-19. The virus is thought to spread mainly from person-to-
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14   person contact, and no vaccine currently exists.

                          15            4.         These social distancing guidelines – which are essential to combatting the virus –

                          16   are generally not compatible with holding in-person court hearings.

                          17            5.         On March 17, 2020, this Court issued General Order 611, noting the state and

                          18   federal emergency declarations and CDC guidance, and indicating that public health authorities

                          19   within the Eastern District of California had taken measures to limit the size of gatherings and

                          20   practice social distancing. The Order suspended all jury trials in the Eastern District scheduled to

                          21   commence before May 1, 2020. As of the time of filing this stipulation that order has been

                          22   extended indefinitely.

                          23            6.         On March 18, 2020, General Order 612 issued, closing each of the courthouses in

                          24   the Eastern District of California to the public. If further authorized assigned judges to continue

                          25   criminal matters to May 1, 2020 or after. General Order 612 incorporated General Order 611’s

                          26   findings regarding the public health dangers posed by the pandemic.

                          27            7.         On April 16, 2020, the Judicial Counsel of the Ninth Circuit declared a judicial

                          28   emergency in this District pursuant to 18 U.S.C. § 3174(D0, based on the District’s “critically law
                               {00031262}
                                            STIP & ORDER RE VIDEO CONFERENCING        -3-                 [Case No. 2:18-CR-00205-MCE]
                                     Case 2:18-cr-00205-MCE Document 66 Filed 06/19/20 Page 4 of 5

                           1   resources across its relatively heavy caseload.” The report accompanying the Judicial Counsel’s

                           2   declaration analyzed the public health dangers associated with the COVID-19 pandemic and

                           3   examined both the District’s caseload (the District currently ranks first in the Ninth Circuit and

                           4   eighth nationally in weighted filings) and its shortage of judicial resources (the District is

                           5   currently authorized only six district judges; two of those positions are currently vacant). The

                           6   report further explained that a backlog of cases exists that “can only start to be alleviated” when

                           7   the CDC lifts its guidance regarding gatherings of individuals.

                           8            8.         On April 17, 29020, General Order 617 issues, continuing court closures through

                           9   June 1, 2020 and authorizing further continuances of hearings.

                          10            9.         On May 13, 2020, General Order 618 issued, continuing court closures “until

                          11   further notice” and authorizing further continuance of hearings.

                          12            10.        Given these facts, it is essential that judges in this District resolve as many matters

                          13   as possible by video or tele conference during the Covid-19 pandemic. By holding these hearings
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14   now, this District will be in a better position to work through the backlog of criminal and civil

                          15   cases once in-person hearings resume. If the Court were to delay this hearing until it can be held

                          16   in-person, it would only add to the enormous backlog of criminal and civil matters facing this

                          17   Court, and every judge in this district, when normal operations resume.

                          18            11.        Ms. Young has been awaiting sentencing for more than 7 months. Based on range

                          19   of reasonably anticipated sentences and the length of time Ms. Young has already been

                          20   incarcerated, Ms. Young is risking eligibility for various BOP programs for which she is

                          21   reasonably expected to qualify and whose help she desperately needs.

                          22            12.        The sentencing in this case cannot reasonably be delayed without serious harm to

                          23   the interests of justice.

                          24            13.        Under CARES Act §15002(b), Ms. Young consents to proceed with this hearing

                          25   by videoconference. Counsel join in this consent.

                          26   ///

                          27   ///

                          28   ///
                               {00031262}
                                            STIP & ORDER RE VIDEO CONFERENCING         -4-                  [Case No. 2:18-CR-00205-MCE]
                                               Case 2:18-cr-00205-MCE Document 66 Filed 06/19/20 Page 5 of 5

                                        1            It is so stipulated.

                                        2   Dated: June 15, 2020                              Respectfully submitted,

                                        3                                                     BARTH DALY LLP
                                        4
                                                                                              By     /s/ Kresta Nora Daly
                                        5                                                            KRESTA NORA DALY
                                                                                                     Attorneys for ROZZARI YOUNG
                                        6

                                        7   Dated: June 15, 2020                              McGREGOR SCOTT
                                                                                              United States Attorney
                                        8

                                        9                                                     By     /s/ Kresta Nora Daly for
                                                                                                     HEIKO COPPOLA
                                       10                                                            Assistant United States Attorney
                                       11
                                                                                                    ORDER
                                       12
                                                     1.         The Court adopts the findings above.
                                       13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFOR NIA




                                                     2.         Further, the Court specifically finds that:
                                       14
                                                                (a)      The sentencing hearing in this case cannot be further delayed without
                                       15
                                            serious harm to the interests of justice; and
                                       16
                                                                (b)      The defendant has waived her physical presence at the hearing and
                                       17
                                            consents to hearing by remote videoconference.
                                       18
                                                     3.         Therefore, based on the findings above, and under the Court’s authority under
                                       19
                                            Section 15002(b) of the CARES Act and General Order 614, the sentencing hearing in this case
                                       20
                                            will be conducted by videoconference.
                                       21
                                                     IT IS SO ORDERED.
                                       22
                                            Dated: June 18, 2020
                                       23

                                       24

                                       25

                                       26

                                       27

                                       28
                                            {00031262}
                                                         STIP & ORDER RE VIDEO CONFERENCING              -5-                 [Case No. 2:18-CR-00205-MCE]
